 Case 6:20-cv-01232-RBD-LRH Document 8 Filed 10/29/20 Page 1 of 2 PageID 54




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

KARINA FRANCO-REY,

       Plaintiff,

v.                                                      Case No. 6:20-cv-1232-Orl-37LRH

ORANGE COUNTY SHERIFF’S
OFFICE, ET AL.,

       Defendants.



                                         ORDER

       Plaintiff moved to proceed in forma pauperis. (Doc. 6 (“IFP Motion”).) On referral,

U.S. Magistrate Judge Leslie R. Hoffman recommends denying the IFP Motion and

dismissing Plaintiff’s complaint (Doc. 1) without prejudice for failing to comply with the

procedural rules or state a factual basis giving rise to a substantive claim. (Doc. 7

(“R&R”).)

       Plaintiff did not object to the R&R, and the time for doing so has now passed. So

the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A.,

No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see also Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is adopted in its

entirety.

       Accordingly, it is ORDERED AND ADJUDGED:




                                               -1-
 Case 6:20-cv-01232-RBD-LRH Document 8 Filed 10/29/20 Page 2 of 2 PageID 55




      1.       U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

               (Doc. 7) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.       Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. 6) is DENIED.

      3.       Plaintiff’s Complaint (Doc. 1) is DISMISSED WITHOUT PREJUDICE.

      4.       By Thursday, November 12, 2020 Plaintiff may file an amended complaint

               that addresses the deficiencies identified in the R&R (Doc. 7). Failure to do

               so may result in the closure of this action without further notice.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 29, 2020.




Copies to:
Pro Se Party




                                                 -2-
